DETAILED ACTION
                                                                                                                                                                                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Yamaguchi et al (US 11,152,244).
Regarding claim 1, Yamaguchi discloses a radiation heater (Fig. 12B #230 heater element) for a vehicle, the radiation heater comprising: 
a plurality of heating layers (Fig. 24B #2161a-f first region and #217a-f second region) spaced apart from each other by a predetermined division pattern on a substrate (Fig. 23A #300 substrate) made of an insulating material (Col. 17 lines 57-60 ---“In the method for manufacturing the electrostatic chuck 10 according to the embodiment, for example, first, the first support plate 210 and the second support plate 270 are manufactured by machining aluminum.”); 
and a pair of electrodes (Fig. 24B #216a, e, f and #217a, e, f) attached to each of the heating layers (Fig. 24B #2161a-f first region and #217a-f second region), wherein each pair of electrodes (Fig. 24B #216a, e, f and #217a, e, f) includes a center electrode (Fig. 24B #216a, e, f) attached to a central portion of the heating layer (Fig. 24B #2161a-f first region and #217a-f second region), and a peripheral electrode (Fig. 12B #217a, e, f) attached to a portion of the heating layer (Fig. 24B #2161a-f first region and #217a-f second region) adjacent to an edge thereof.
Regarding claim 2, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), and Yamaguchi further teaches wherein the peripheral electrode (Fig. 24B #217a) extends along the edge of the heating layer (Fig. 24B #2161a-f first region and #217a-f second region), and a distance between the center electrode (Fig. 24B #216a, e, f) and the peripheral electrode (Fig. 24B #217a, e, f) is kept constant along an extension direction of the peripheral electrode (Fig. 24B #217a, e, f).
Regarding claim 3, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), and Yamaguchi further teaches wherein the plurality of heating layers have a same area (Fig. 24B #2161a-f first region and #217a-f second region are shown to be symmetric).
Regarding claim 4, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), and Yamaguchi further teaches wherein the plurality of heating layers have a symmetrical shape with respect to the division pattern (Fig. 24B #2161a-f first region and #217a-f second region are shown to be symmetric).
Regarding claim 5, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), and Yamaguchi further teaches wherein the division pattern is a straight aperture (Shown in the figure below).

    PNG
    media_image1.png
    418
    601
    media_image1.png
    Greyscale

Regarding claim 6, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), and Yamaguchi further teaches wherein the division pattern is a radial aperture (Shown in the figure below).

    PNG
    media_image1.png
    418
    601
    media_image1.png
    Greyscale

Regarding claim 7, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), and Yamaguchi further teaches wherein the division pattern is a planar aperture (Fig. 24B shows the division pattern to be planar as the apertures runs along the surface of the heater.).
Regarding claim 8, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), and Yamaguchi further teaches wherein the plurality of heating layers (Fig. 12B #231a-f first region and #232a-f second region) are disposed on the substrate (Fig. 23A #290 fourth resin layer) made of an insulating material (Col. 31 lines 39-41 ---“The fourth resin layer 290 is the same as the first resin layer 220 described above in reference to FIG. 3 to FIG. 5.” Col. 14 lines 51-52 ---"For example, polyimide, polyamide-imide, etc., are examples of the material of the first resin layer 220.”), 
a reflector (Fig. 23A #300 base plate) is attached to a bottom surface of the substrate (Fig. 23A #290 fourth resin layer), and a protective cover (Fig. 23A #100 ceramic dielectric substrate) is attached to top surfaces of the heating layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 11,152,244) as applied to claim 1, in view of Abbott et al (US 2015/0264747).
Regarding claim 9, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), and Yamaguchi further teaches wherein the plurality of heating layers (Fig. 24B #2161a-f first region and #217a-f second region) are attached to a bottom surface of the substrate (Fig. 23B #220 first resin layer) made of the insulating material (Col. 14 lines 51-52 ---"For example, polyimide, polyamide-imide, etc., are examples of the material of the first resin layer 220.”), 
a reflector (Fig. 23A #300 base plate) is disposed under the plurality of heating layers (Fig. 24B #2161a-f first region and #217a-f second region), 
However, Yamaguchi does not teach an insulation board is attached to a bottom surface of the reflector.
Nonetheless, Abbott teaches an insulation board (Fig. 11 #601 mica sheet) is attached to a bottom surface of the reflector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation heater of Yamaguchi by incorporating the mica sheet as taught by Abbott for the purpose of improving the dielectric strength of the layer between the heater layers and the base.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 11,152,244) in view of Abbott et al (US 2015/0264747) as applied to claim 1, further in view of Nakamura et al (US 2006/0096972).
Regarding claim 10, Yamaguchi in view of Abbott teaches the radiation heater as appears above (see the rejection of claim 9), but does not teach further comprising a holder for clamping the substrate, the heating layers, the reflector, and the insulation board, wherein the holder includes a sidewall extending along a direction in which the substrate, the heating layers, the reflector, and the insulation board are stacked, an upper shoulder connected to a top end of the sidewall, and a lower shoulder connected to a bottom end of the sidewall, the upper shoulder elastically presses an edge of the substrate, and the lower shoulder elastically presses an edge of the insulation board.
Nonetheless, Nakamura teaches further comprising a holder (Fig. 9 #29 clamp fittings, #29a protrusion, #17 contact member combine to form a holder.) for clamping the substrate, the heating layers, the reflector, and the insulation board, 
wherein the holder includes a sidewall (Shown in the figure below) extending along a direction in which the substrate, the heating layers, the reflector, and the insulation board are stacked, 
an upper shoulder (Fig. 9 #29 clamp fittings) connected to a top end of the sidewall, 
and a lower shoulder (Fig. 9 #17 contact member) connected to a bottom end of the sidewall, the upper shoulder (Fig. 9 #29 clamp fittings) elastically presses an edge of the substrate, and the lower shoulder (Fig. 9 #17 contact member) elastically presses an edge of the insulation board.

    PNG
    media_image2.png
    567
    614
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation heater of Yamaguchi in view of Abbott by incorporating the holder as taught by Nakamura for the purpose of preventing displacement of the heater.
Regarding claim 11, Yamaguchi in view of Abbott and Nakamura teaches the radiation heater as appears above (see the rejection of claim 10), and Yamaguchi teaches further comprising a plurality of terminals (Fig. 28 #280 power supply terminals) connected to the holder, wherein the plurality of terminals (Fig. 28 #280 power supply terminals) individually contact the center electrode and the peripheral electrode (Col. 5 lines 64-67 and Col. 6 line 1 ---"According to the electrostatic chuck, the temperature in the surface of the processing object can be controlled independently for each region because the heater electrode is provided in a mutually-independent state in multiple regions.” Examiner interprets that since each heating region is individually controllable, the power terminals must be connected to each electrode in a layer individually.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 11,152,244) as applied to claim 1, in view of Lee et al (US 2019/0135077).
Regarding claim 12, Yamaguchi teaches the radiation heater as appears above (see the rejection of claim 1), but does not teach wherein the plurality of heating layers are made of a carbon-family material or carbon-based material, and the center electrode and the peripheral electrode are made of a carbon-family material or carbon-based material.
Nonetheless, Lee teaches wherein the plurality of heating layers are made of a carbon-family material or carbon-based material ([0069] lines 1-4 ---" In addition, the planar heating portion is made of carbon fiber and thus enhances flexibility and durability, and can be mounted in a car interior material having curved surfaces.”), 
and the center electrode and the peripheral electrode are made of a carbon-family material or carbon-based material ([0069] lines 1-4 ---" In addition, the planar heating portion is made of carbon fiber and thus enhances flexibility and durability, and can be mounted in a car interior material having curved surfaces.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation heater of Yamaguchi by incorporating the carbon fiber planar heating portion of Lee for the purpose of improved durability of the heater layers. 

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Yamaguchi fails to teach "a plurality of heating layers spaced apart from each other by a predetermined division pattern on a substrate made of an insulating material." Examiner respectfully disagrees.
Yamaguchi teaches a plurality of heating layers (Fig. 24B #216a-f first region and #217a-f second region) spaced apart from each other by a predetermined division pattern on a substrate (Fig. 23A #300 substrate) made of an insulating material (Col. 17 lines 57-60 ---“In the method for manufacturing the electrostatic chuck 10 according to the embodiment, for example, first, the first support plate 210 and the second support plate 270 are manufactured by machining aluminum.”)
Applicant argues that Yamaguchi fails to teach or suggest "a pair of electrodes attached to each of the heating layers, wherein each pair of electrodes includes a center electrode attached to a central portion of the heating layer, and a peripheral electrode attached to a portion of the heating layer adjacent to an edge thereof." Examiner respectfully disagrees.
Yamaguchi teaches a pair of electrodes (Fig. 24B #216a, e, f and #217a, e, f) attached to each of the heating layers (Fig. 24B #2161a-f first region and #217a-f second region), wherein each pair of electrodes (Fig. 24B #216a, e, f and #217a, e, f) includes a center electrode (Fig. 24B #216a, e, f) attached to a central portion of the heating layer (Fig. 24B #2161a-f first region and #217a-f second region), and a peripheral electrode (Fig. 12B #217a, e, f) attached to a portion of the heating layer (Fig. 24B #2161a-f first region and #217a-f second region) adjacent to an edge thereof.
	The cited prior art teaches the invention as claimed. Applicant is encouraged to amend to further limit the claimed invention to structurally distinguish the claimed invention from the cited prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761